DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response, filed 28 June 2022, to the last office action has been entered and made of record. 
In response to the cancellation of claim 4, it is acknowledged and made of record.
In response to the amendments to the specification and claims, they are acknowledged, supported by the original disclosure, and no new matter is added.
In response to the amendments to the specification, the amended language has overcome the objection to the specification of the previous Office action, and the respective objection has been withdrawn.
In response to the amendments to the claims, specifically addressing the objection to claims 1 and 12 of the previous Office action, the amended language has overcome the respective objections, and the objections have been withdrawn.
Amendments to the independent claims 1 and 12 have necessitated an updated ground of rejection over the applied prior art. Please see below for the updated interpretations and rejections.
In response to the addition of new claim 21, they are acknowledged and made of record.

Response to Arguments
Applicant's arguments filed 28 June 2022 have been fully considered but they are not persuasive.
Examiner notes the claims are treated with their broadest reasonable interpretations consistent with the specification. See MPEP 2111. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, the test for obviousness is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ871 (CCPA 1981).

In response to Applicant’s arguments on p. 9-10 of Applicant’s reply, that the teachings of Heuscher and Shechter do not teach or suggest generating a plurality of sets of volumetric image data, or that a plurality of sets of generated volumetric image data correspond to a plurality of different types of the projection data, respectively, the Examiner respectfully disagrees. 
Heuscher is relied upon to teach a system for reconstructing a volume image, where projection data that has been re-binned with respect to the angular orientation to associate data having similar angular orientations and distributed into a plurality of parallel pipelines which processes the projection data independently using angular weighting and detector aperture weightings to produce weighted projection data and used to reconstruct a plurality of sub-matrix image representations  (see Heuscher Fig. 1 and [0034], [0037]-[0044]). 
As Heuscher teaches that the projection data are separated into a plurality of projection data according to their different angular orientation, Heuscher provides for the broadest reasonable interpretation, in light of the specification, for a plurality of different types of the projection data. 
Furthermore, as Heuscher teaches that the plurality of parallel pipelines independently processes the re-binned projection data of different angular orientation using angular weighting and detector aperture weightings to produce weighted projection, data which are further used for image reconstruction and generate a plurality of sub-matrix image representations; Heuscher provides for the broadest reasonable interpretation, in light of the specification, for the generated plurality of sets of volumetric image data  corresponding to respective plurality of different types of the projection data.

In response to Applicant’s arguments on p. 11 of Applicant’s reply, that the teachings of Heuscher and Shechter do not teach or suggest processing scan parameters of a computed tomography scan to generate geometry values for each voxel position in a volumetric image data matrix, and using the weight values and the same geometry data to process a respective type of a plurality of different types of projection data to generate a plurality of sets of volumetric data, the Examiner respectfully disagrees. 
Shechter is relied upon to teach a known technique of calculating in advance a noise reduction factor corresponding to the redundancy of a voxel v at a particular angle theta, and calculating weight values according to the precalculated noise reduction factor and the corresponding particular angle theta, which the weight values are used in the backprojection of projection data into voxel data (see Shechter [0023] and [0026]-[0029]).
One of ordinary skill in the art would have found it obvious that by applying Shechter’s technique to the teachings of Heuscher that computing a similar noise reduction factor for the plurality of projection data pipelines and calculating the weighting values based on the noise reduction factor, in which the reconstructed volume data are calculated from the plurality of projection data using the noise reduction factor and weighting values, would result in an improved noise reduced image reconstruction system. 
Here the combined teachings of Heuscher and Shechter suggests to one of ordinary skill in the art to compute in advance a noise reduction factor corresponding to the redundancy of a voxel at a particular angle, which is understood to provide for the broadest reasonable interpretation, in light of the specification, for generating geometry values for each voxel position in a volumetric image data matrix. 
Furthermore, the combined teachings of Heuscher and Shechter suggests that the reconstructed volume data are calculated from the plurality of projection data using the noise reduction factor and weighting values, the combined teachings provides for the broadest reasonable interpretation, in light of the specification, for using the weight values and same geometry data to process a respective type of a plurality of different types of projection data to generate a plurality of sets of volumetric data.

	
Claim Objections
Claim 21 is objected to because of the following informalities:  
New Claim 21 appears to recite a typographical error, and the Examiner assumes the following is intended,  “… the plurality of different types  of the projection data are …”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5-12, 14-15, 18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Heuscher et al. (US 2004/0076265), herein Heuscher, in view of Shechter et al. (US 2007/0195925), herein Shechter.
Regarding claim 1, Heuscher discloses a system (see Heuscher Fig. 1), comprising: 
a backprojector (see Heuscher [0048], where application specific integrated circuits, workstation, computer, or general purpose computing device may be used to implement the disclosed processes), including: 
at least one weight calculator configured to process the scan parameters of the computed tomography scan to generate weight values for each voxel position in a volumetric image data matrix (see Heuscher [0040], where angular weighting is given by a function θ (theta), which corresponds angular position of the x-ray tube assembly projecting  x-rays and the detector array, and the detector aperture weighting is given by a function of Z, which correspond to the Z direction of the imaging direction; see also Heuscher Fig. 1 and [0035]; and see Heuscher [0041], [0044], and [0049], where the weighting elements are used to produce weighted sub-matrix projection data which are reconstructed to produce a sub-matrix image representation and corresponds to voxel positions); and 
a plurality of data interpolators, each configured to process, using the weight values, a respective type of a plurality of different types of projection data produced from the same computed tomography scan (see Heuscher Fig. 1 and [0034], [0037]-[0041], where projection data from a CT scan are re-binned with respect to the angular orientation to associate data having similar angular orientations and distributed into a plurality of parallel pipelines used to produce the weighted sub-matrix projection data) to generate a plurality of sets of volumetric image data that correspond to the plurality of different types of the projection data, respectively (see Heuscher [0038]-[0042], where each of the plurality of reconstruction pipelines processes projection data independently to produce corresponding projection data outputs), wherein the plurality of sets of volumetric image data are generated based on the volumetric image data matrix and corresponding to the respective different type of projection data (see Heuscher Fig. 1, [0044], [0049], [0055] and Eq. (7), where a plurality of sub-matrix image representations are obtained from the image reconstruction, and voxels of the image reconstruction are calculated from the backprojection of the weighted sub-matrix projection data, which are determined from projection data for a plurality of pipelines which are weighted according to the angular orientation weighting and detector aperture weighting values).
Heuscher does not explicitly disclose a geometry calculator configured to process scan parameters of a computed tomography scan to generate geometry values for each voxel position in a volumetric image data matrix; that the weight values are generated by processing the geometry values; and that the same geometry values are used to process the respective type of the plurality of different types of projection data to generate the volumetric image data.
Shechter teaches in a related and pertinent system to perform streak artifact reduction in cone beam CT reconstruction (see Shechter Abstract and Fig. 1-2), where a noise reduction factor corresponding to the redundancy of the voxel v at a particular angle theta are calculated in advance (see Shechter [0023] and [0029]) and weight values given to the reading of the projection p backprojected into voxel v through the channel n are computed, where the weight values uses the precalculated noise reduction factor and the corresponding particular angle theta (see Shechter [0026]-[0029]).
At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Shechter to the teachings of Heuscher, such that a noise reduction factor corresponding to the redundancy of the voxel v at a particular angle theta are calculated in advance, and used to compute corresponding weight values, which are used to perform the weighted backprojection for reconstructing the image voxels from the plurality of projection data. This modification is rationalized as an application of a known technique to a known system ready for improvement to yield predictable results. In this instance, Heuscher  disclose a base system for reconstructing a volume image from weighted projection data that has been re-binned and distributed, where the weighting values are computed as a functions of the angular position of the x-ray tube assembly projecting  x-rays and the detector array and imaging direction. Shechter teaches a known technique of calculating in advance a noise reduction factor corresponding to the redundancy of a voxel v at a particular angle theta, and calculating weight values according to the precalculated noise reduction factor and the corresponding particular angle theta, which the weight values are used in the backprojection of projection data into voxel data. One of ordinary skill in the art would have recognized that by applying Shechter’s technique to the teachings Heuscher, would have predictably resulted in computing a similar noise reduction factor for the plurality of projection data pipelines and calculating the weighting values based on the noise reduction factor, in which the reconstructed volume data are calculated from the plurality of projection data using the noise reduction factor and weighting values, resulting in an improved noise reduced image reconstruction system. 

Regarding claim 5, please see the above rejection of claim 1. Heuscher and Shechter disclose the system of claim 1, wherein the plurality of different types of the projection data include projection data and a noise estimate for the projection data (see Shechter [0022]-[0023], where photonic noise along the rays are calculated and noise is approximated)

Regarding claim 6, please see the above rejection of claim 1. Heuscher and Shechter disclose the system of claim 1, wherein the scan parameters include one or more of: 
a z-axis position of a subject support, an angular position of a radiation source, a width of a radiation beam emitted by the source, an angular position of a detector of a detector array, and a z-axis position of the detector (see Heuscher Fig. 1 and [0035], where θ (theta) corresponds to the angular position of the x-ray tube assembly projected x-rays and the detector array and Z correspond to the Z direction of the imaging direction; see also Heuscher [0040] and [0056]-[0057]).

Regarding claim 7, please see the above rejection of claim 1. Heuscher and Shechter disclose the system of claim 1, further comprising: 
a projection data processor (see Heuscher [0048], where application specific integrated circuits, workstation, computer, or general purpose computing device may be used to implement the disclosed processes) configured to generate the plurality of different types of the projection data (see Heuscher [0037]-[0040], where the acquired projection data is re-binned and distributed into a plurality of different pipelines).

Regarding claim 8, please see the above rejection of claim 1. Heuscher and Shechter disclose the system of claim 1, further comprising: 
a radiation source configured to emit x-ray radiation (see Heuscher [0031]-[0033], where x-ray tube assembly projects x-rays through an examination region) ; and 
a detector configured to detect x-ray radiation emitted by the radiation source and generate the same projection data therefrom (see Heuscher [0034], where the detectors of the detector array converts x rays into electrical signals to produce the projection data).

Regarding claim 9, please see the above rejection of claim 1. Heuscher and Shechter disclose the system of claim 1, wherein the plurality of different types of the projection data are received from a computed tomography imaging system (see Heuscher [0031]-[0034], where the projection data are acquired from a computed tomography scanner)

Regarding claim 10, please see the above rejection of claim 1. Heuscher and Shechter disclose the system of claim 1, wherein the weight values include a single set of weight values for all of the plurality of different types of the projection data, and all of the plurality of data interpolators utilize the same single set of weight values to process projection data (see Heuscher [0059], where the weightings may be set to unity for continuous volume CT imaging, and that one skilled in the art will be able to select weighting functions to improve image characteristics under other imaging geometries and modalities).

Regarding claim 11, please see the above rejection of claim 1. Heuscher and Shechter disclose the system of claim 1, wherein the weight values include at least a first set of weight values and a second set of different weight values, at least two of the plurality of data interpolators utilize only one of the first or second set of weight values, and at least one different one of the plurality of data interpolators utilizes the other of the first or second set of weight values (see Heuscher [0040]-[0042], where the pipelines may operate independently, which would result in no weighting, or pipelines may act cooperatively, in which selected pipelines, e.g. two pipelines are combined using the appropriate calculated weighting values).

Regarding claim 12, it recites a non-transitory computer readable medium performing the system functions of claim 1. Heuscher and Shechter teach a non-transitory computer readable medium performing the functions of claim 1 (see Heuscher [0048], where computer instructions of a software program stored on a magnetic disk to implement the disclosed teachings on a general purpose computing device is suggested). Please see above for detailed claim analysis.
Please see the above rejection for claim 1, as the rationale to combine the teachings of Heuscher and Shechter are similar, mutatis mutandis.
Regarding claim 14, see above rejection for claim 12. It is a non-transitory computer readable medium claim reciting similar subject matter as claim 5. Please see above claim 5 for detailed claim analysis as the limitations of claim 14 are similarly rejected.

Regarding claim 15, see above rejection for claim 12. It is a non-transitory computer readable medium claim reciting similar subject matter as claim 6. Please see above claim 6 for detailed claim analysis as the limitations of claim 15 are similarly rejected.

Regarding claim 18, it recites a method performing the system functions of claim 1. Heuscher and Shechter teach the method by performing the functions of claim 1. Please see above for detailed claim analysis.
Please see the above rejection for claim 1, as the rationale to combine the teachings of Heuscher and Shechter are similar, mutatis mutandis.

Regarding claim 20, see above rejection for claim 18. It is a method claim reciting similar subject matter as claim 5. Please see above claim 5 for detailed claim analysis as the limitations of claim 20 are similarly rejected.

Regarding claim 21, please see the above rejection of claim 1. Heuscher and Shechter disclose the system of claim 1, wherein: 
the backprojector is a single backprojector (see Heuscher [0048], where the disclosed teachings are implemented an application-specific integrated circuit or on a general purpose computing device is suggested), 
a geometry calculator is a single geometry calculator (see Heuscher [0048], where the disclosed teachings are implemented an application-specific integrated circuit or on a general purpose computing device is suggested), 
the computed tomography scan is a single computed tomography scan (see Heuscher [0034]-[0040], where the CT scanner is used to control CT scanning of a single imaging subject to produce the projection data), and 
the processing of the scan parameters includes scanning parameters of the single computed tomography scan to generate geometry values only once for each voxel position in the volumetric image data matrix (see Shechter [0023] and [0026]-[0029], where the noise reduction factor for a corresponding voxel and angle are calculated in advance and retrieved according to the voxel and angle; suggesting that the noise reduction factors are precomputed only once), and/or 
wherein: 
the plurality of different types type of the projection data are from the same projection data from the single computed tomography scan (see Heuscher Fig. 1 and [0034], [0037]-[0041], where the projection data from the CT scan are re-binned with respect to the angular orientation to associate data having similar angular orientations and distributed into the plurality of parallel pipelines), and the plurality of data interpolators are configured to process the plurality of different types of the projection data from the same projection data at a same time (see Heuscher [0038]-[0042], where each of the plurality of reconstruction pipelines processes, in parallel, projection data independently to produce corresponding projection data outputs).


Claims 2, 13, 16-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Heuscher and Shechter as applied to claims 1, 12, and 18 above, and further in view of Grant et al. (US 2016/0302751), herein Grant.
Regarding claim 2, please see the above rejection of claim 1. Heuscher and Shechter do not explicitly disclose the system of claim 1, wherein the plurality of different types of the projection data include spectral projection data for at least two different energy spectrums.
	Grant teaches in a related and pertinent system for reconstructing an image from acquired x-ray projection data (see Grant Abstract and Fig. 1-2), where a first and second CT projection data set are acquired from a dual source computed tomography device corresponding to acceleration voltages of 80kV and 140kV (see Grant [0095]).
At the time of filing, one of ordinary skill in the art would have found it obvious to substitute the computed tomography scanner of Heuscher and Shechter with a dual source computed tomography device as taught by Grant, such that the acquired projection data corresponds to different energy spectrums. This modification is rationalized a simple substitution of one known element for another to obtain predictable results. In this instance, Heuscher and Shechter disclose a base system for reconstructing a volume image from weighted projection data that has been re-binned and distributed, where the projection data is acquired from a computed tomography scanner. Grant teaches in a related system for reconstructing an image from acquired x-ray projection data, where a dual source computed tomography device is used to acquire projection data sets which  correspond to acceleration voltages of 80kV and 140kV. One of ordinary skill in the art could have substituted the computed tomography scanner of Heuscher and Shechter with the dual source computed tomography device of Grant, which would predictably result in performing the image reconstruction process of Heuscher and Shechter using projection data acquired from a dual source computed tomography device which correspond to acceleration voltages of 80kV and 140kV. 
Regarding claim 13, see above rejection for claim 12. It is a non-transitory computer readable medium claim reciting similar subject matter as claim 2. Please see above claim 2 for detailed claim analysis as the limitations of claim 13 are similarly rejected.

Regarding claim 16, see above rejection for claim 13. It is a non-transitory computer readable medium claim reciting similar subject matter as claim 7. Please see above claim 7 for detailed claim analysis as the limitations of claim 16 are similarly rejected.

Regarding claim 17, see above rejection for claim 13. It is a non-transitory computer readable medium claim reciting similar subject matter as claim 9. Please see above claim 9 for detailed claim analysis as the limitations of claim 17 are similarly rejected.

Regarding claim 19, see above rejection for claim 18. It is a method claim reciting similar subject matter as claim 2. Please see above claim 2 for detailed claim analysis as the limitations of claim 19 are similarly rejected.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Heuscher and Shechter as applied to claim 1 above, and further in view of Shechter, Kohler, et al. (“The frequency split method for helical cone-beam reconstruction”, submitted in the IDS dated 13 May 2020), herein Kohler.
Regarding claim 3, please see the above rejection of claim 1. Heuscher and Shechter disclose the system of claim 1, wherein the plurality of different types of the projection data include at least a photo-electric effect component and a Compton scatter component (see Heuscher [0034], where the projection data correspond to the electrical signals indicating x-ray absorption between the x-ray tube and the detectors).
Heuscher and Shechter do not explicitly disclose wherein at least one of the photo-electric effect component or the Compton scatter component is split into at least two different frequency components.
	Kohler teaches in a related and pertinent frequency split method for helical cone-beam reconstruct (see Kohler Abstract), where two separate images are reconstructed, where a first image contains the low-spatial frequency components and the second one contains the high spatial frequency components (see Kohler sect. II. B. The frequency split method).
	At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Kohler to the teachings of Heuscher and Shechter, such that the frequency split method of Kohler is applied to reconstruct the projection data into two separate images corresponding to high and low frequency components and used to reduce artifacts. This modification is rationalized as an application of a known technique to a known system ready for improvement to yield predictable results. In this instance, Heuscher and Shechter disclose a base system for reconstructing a volume image from weighted projection data that has been re-binned and distributed, where the weighting values are computed as a functions of the angular position of the x-ray tube assembly projecting  x-rays and the detector array and imaging direction. Kohler teaches a known technique where two separate images are reconstructed, where a first image contains the low-spatial frequency components and the second one contains the high spatial frequency components for reducing artifacts. One of ordinary skill in the art would have recognized that by applying Kohler’s technique to the teachings Heuscher and Shechter, would have predictably resulted in reconstructing the projection data into two separate images corresponding to high and low frequency components, resulting in an improved image reconstruction system with reduced artifacts. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WING HO CHOI whose telephone number is (571)270-3814. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT RUDOLPH can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY CHOI/Examiner, Art Unit 2661                                                                                                                                                                                                        

/VINCENT RUDOLPH/Supervisory Patent Examiner, Art Unit 2661